Citation Nr: 1417136	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-46 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, and from January 1973 to March 1982, with additional service in the Army National Guard.  He died on August [redacted], 2010.  The appellant is the Veteran's surviving spouse, and has been substituted for the Veteran in the matters of service connection for a psychiatric disorder and entitlement to a TDIU.  38 U.S.C.A. § 5121A.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of  December 2008 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The matter was remanded in September 2010 and December 2012 for additional development, which has been completed.

In January 2014, the appellant filed a notice of disagreement with the February 2013 decision to deny entitlement to service connection for the cause of the Veteran's death and accrued benefits.  A statement of the case was issued in February 2014, which addressed only the claim for service connection for the cause of the Veteran's death.  However, the issue of entitlement to accrued benefits is also before the Board, and has been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a statement received by the Board on March 31, 2014, the appellant indicated that she wishes to pursue the claim for service connection for the cause of the Veteran's death.  The statement is a timely indication that the appellant wishes to continue with her appeal, in lieu of a formal VA-Form 9.  

The issues of service connection for the cause of the Veteran's death, accrued benefits, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction for disposition.  


FINDING OF FACT

A psychiatric disorder is not attributable to active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 5121A (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2008 letter satisfied the duty to notify provisions.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.   The appellant has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice.   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the appellant has not identified any additional private or VA treatment records pertinent to the appeal.  

The Veteran's February 1982 separation examination reflects that he was treated at Madigan Army Medical Center for "depression."  A request for the Veteran's hospitalization records from Madigan Army Medical Center was submitted to the National Personnel Records Center (NPRC) in July 2011; in August 2011, NPRC responded that no records were located.  A formal finding on the unavailability of the records was issued in September 2011.  

In a case in which service records are unavailable through no fault of the claimant, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991).

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  

A VA examination was conducted in July 2009; additional medical opinions were received in January 2013 and January 2014.  The examinations and opinions thoroughly discuss the evidence with respect to the Veteran's psychiatric disorder. The January 2013 and 2014 medical opinions are based on the evidence of record and provide thorough and detailed rationale for their conclusions.   There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.   

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran was diagnosed with major depressive disorder, posttraumatic stress disorder (PTSD), and other psychiatric disorders during his lifetime.  He asserted that his psychiatric symptoms began after his voluntary participation in medical testing in 1973 and that he experienced them continuously both during and after his separation from service.

Service treatment records reflect that the Veteran voluntarily agreed to participate in testing of the pharmaceutical drugs Ritalin and Lidocaine at Edgewater Arsenal, Edgewood, Maryland, in 1973.  The testing records are included in the service treatment records.  The Veteran reported few side effects from the drugs he was given, and did not report any chronic side effects at any point after discontinuing his participation in the study.  

His February 1982 separation examination reflects that he was discharged pursuant to Army Regulation 635-200, Chapter 13, as unsuitable for military service, and that he was treated for depression at Madigan Army Medical Center.  

The circumstances leading to the Veteran's treatment for depression and subsequent discharge from service for unsuitability are not documented in the service records.  

In July 2009, the Veteran advised a VA examiner that he got into a fight with superior officers and that he was sent for psychiatric treatment as a result.  He further advised that he was diagnosed with an unspecified "personality disorder" and discharged as a result.  The Veteran denied having symptoms of a psychiatric disorder on his report of medical history.  

Post-service evidence reflects that the Veteran applied for SSA disability benefits in January 2003 as a result of COPD and a back disorder.  There is no indication in the records that the Veteran ever alleged symptoms of a psychiatric disorder.  A psychiatric evaluation found that there was no evidence of psychiatric impairment.  The records also contain clinical notes from a private hospital, dating to 2000, in which the Veteran was reported to be a good historian.  No evidence of psychiatric symptoms were noted or discussed.  

The first indication of a psychiatric disorder is dated in August 2004, when the Veteran underwent an initial assessment at the Colorado Springs VA Community Based Outpatient Clinic (CBOC), having just relocated to that area.  His healthcare provider noted that the Veteran was a "very poor historian."  He had no medical records and self-reported his medical history.  He did not indicate a history of psychiatric symptoms; however, VA healthcare providers observed that his mood was "depressed."  A PTSD screen was negative, as was a September 2004 screen.  

In May 2007, the Veteran was sent a letter in connection with his participation in medical testing at Edgewood Arsenal in 1973, advising him of the types of testing that were performed there and certain side effects that were reported.  The letter indicated that some servicemembers were given hallucinogens as part of the testing program, and that some participants were exposed to nerve agents.  There is no indication in the record that the Veteran was given hallucinogens or exposed to nerve agents, nor did he report symptoms of such exposure at the time of testing.  

The Veteran filed a claim for service connection for PTSD in December 2007, alleging that his participation in medical testing, exposure to individuals who had been given large doses of hallucinogens and exposed to nerve agents, and uncertainty as to what chemicals were being tested on him, caused a chronic psychiatric disorder.  

The Veteran first received psychological counseling in December 2008.  

The Veteran was afforded a VA mental disorders examination in July 2009.  The Veteran advised the examiner that he was discharged for threatening his 1st Sergeant.  The Veteran also reported that he was diagnosed with a personality disorder prior to his discharge.  The examiner diagnosed major depressive disorder, but found that he could not come to a conclusion as to the etiology of the disorder without resort to speculation.  According to the Veteran, he had been discharged from the military because of a personality disorder; however, he had no apparent mental health issues until 2008, when he received a letter regarding his participation in the Edgewood Arsenal medical testing, at which point he decompensated fairly rapidly.  

The July 2009 examiner provided another opinion in January 2013.  The examiner noted that the Veteran had no reported sequelae from his participation in medical testing in 1973.  On his Chapter 13 separation examination, there was no indication of depression, nervousness or trouble sleeping, even though a history of treatment for depression was noted.  The examiner stated that these findings were consistent with the Veteran's report of a personality disorder, particularly in light of his reports that he had threatened his first sergeant.  He concluded that the Veteran had behavioral problems in service and was discharged on that basis, and that he demonstrated no signs or symptoms of depression until approximately 2008, after receiving a fairly routine notification from VA as part of his participation in medical testing in service.  There was no indication of a stressor in which the Veteran was threatened or perceived others to be threatened with death or grievous bodily harm; thus, there was no basis for a diagnosis of PTSD.  Moreover, the Veteran's depression was unrelated to any incident of service.  The only mental health disorder that could be related to service was an Axis II personality disorder which led to his discharge from service.

In January 2014, the examiner noted that the Veteran had never been diagnosed with PTSD at any time during his lifetime, and that such a diagnosis would have been inappropriate considering the lack of a stressor that would have met criteria A of the DSM-IV definition of PTSD.  He pointed out that the references to anxiety and depression in the service treatment records represent acute and transitory episodes that did not result in a chronic mental disorder, given the Veteran's apparently normal functioning for over 20 years after his discharge from service.  
The Veteran's depression first manifested in approximately 2004, many years after his service and was unrelated to any event or incident in service, to include the references to anxiety and depression at service discharge.  He found that the Veteran's depression was a manifestation of his personality disorder, resulting in an overreaction to the letter sent to him regarding his participation in medical testing.  There was nothing in the evidence that could link his depression to any incident in service, to include exposure to Lidocaine and Ritalin.  

Analysis

The Veteran's service treatment records are devoid of reference to any mental disorder until his separation in 1982, when the Veteran was discharged for unsuitability and a history of treatment for depression was noted.  The Veteran contended that he threatened his first sergeant and was diagnosed with a personality disorder and discharged on that basis.  

Although the Veteran's assertions that he was discharged because of a personality disorder cannot be verified with the available service records, the VA examiner found that the Veteran's reported behavior at the time of separation led to a finding that the Veteran did have a personality disorder which manifested during service.  Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9,4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
  
There is no indication of a mental disorder for over 20 years after the Veteran's discharge from service.  The Veteran applied for disability benefits from the Social Security Administration in 2003, and never indicated that he had a mental disorder.  Clinical notes prior to that date show that the Veteran was a reliable historian and that there was no history of mental illness.  

The Veteran began to show signs of mental illness in approximately 2004, many years after his discharge from service.  The VA examiner found that the Veteran's depression is the result of an exacerbation of a personality disorder that manifested during his period of active service.  His depression was not directly related to his service because he functioned normally for over 20 years after his separation from service and did not begin to display any mental disorder until approximately 2004.  The examiner is a medical professional and competent to render an opinion in this matter.  There is no competent and credible evidence rebutting his findings.

To the extent the Veteran asserted that he first began experiencing symptoms of mental illness in 1973, during voluntary medical testing, his testimony is not credible.  He had no apparent mental health symptoms in the 9 years he remained in active service.  Although he was eventually discharged for unsuitability, there is no indication that the episode was anything other than acute and transient, given the lack of mental health symptoms in the many years after his discharge from service.  His statements regarding his claim are simply not credible, contradicted as they are by the record.  Therefore, they are not probative and none of his statements can be credited except where they are corroborated by probative medical records.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Service connection for a psychiatric disorder is denied.  

REMAND

On the claim for service connection for the cause of the Veteran's death, the appellant has not received VCAA notice of how to substantiate such a claim.  38 U.S.C.A. § 5103(a).  Remand of the matter is therefore necessary.

In January 2014, the Veteran filed a timely notice of disagreement to a February 2013 decision denying entitlement to accrued benefits.  The AOJ has not, and must now issue, a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the appellant timely perfects an appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

A decision on the claim for TDIU is deferred.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.             § 3.159(b) which notifies her of the evidence needed to substantiate a claim for service connection for the cause of the Veteran's death.

2.  Provide an SOC for the issue of entitlement to accrued benefits.  

3.  Then, readjudicate the claims for service connection for the cause of the Veteran's death and TDIU.  If either of the benefits sought remains denied, issue a supplemental statement of the case. Following the completion of all of the above, return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


